This action was commenced in the district court of Okmulgee county by Prince Coleman and Odessa Coleman, and Prince Coleman by his guardian, J.M. Brogan, against G.M. Swanson and C.B. Walker to recover possession of and quiet title to the northeast quarter of section 27, township 16. range 12, and the southeast quarter section 10, township 13 north, range 11 E. I. M., situated in Okmulgee county.
From a judgment in favor of plaintiff Coleman and his guardian and against defendants, the defendants Swanson and Walker *Page 230 
have appealed. Since filing the appeal in this court, Prince Coleman has been restored to capacity and by stipulation of attorneys of all parties this court by previous order continued the prosecution of the case in the name of Prince Coleman in his own right. The defendants in error have filed a confession of error and stipulation to reverse the judgment. By the terms of the stipulation it is agreed that the case has been compromised and a new deed executed by Coleman to the plaintiffs in error, and the parties stipulated that judgment may be rendered in this court quieting title in Swanson and Walker against Coleman.
It is also stipulated that Odessa Coleman was not a proper party in the suit below, that no judgment was rendered in the lower court in her favor, and that she is not a proper party to this suit.
Upon the stipulation the judgment is reversed and the cause remanded, with directions to permit the plaintiffs in error to file a supplemental answer in the trial court setting out their new deed, and upon filing said answer judgment should be rendered in the lower court quieting title to Swanson and Walker, and it is so ordered.
HARRISON, C. J., and JOHNSON, KANE, and NICHOLSON, JJ., concur.